This evidence cannot be received; a copy of the plat on file would be better evidence *Page 403 
of this alteration than any parol proof. Independent of this consideration, the alteration of a grant is not similar to the same thing in a deed. The State having granted the land, an alteration does not affect the grant, which is of record.1 The interest conveyed is not thereby affected. We do not give any decisive opinion whether the plat is an essential part of the grant or not.1 If, however, the plaintiff's counsel should think this last point is material, they can bring it again before the Court.
1 McCleland's Lessee v. Dunlap, S. C. E.  A. Knoxville,. May, 1812, acc.
1 In the case of Polk's Lessee v. Hill etal., Federal Court Nashville, June, 1811, it was decided that the plat did not make an essential part of the grant.